                            Case 21-10474-MFW               Doc 514        Filed 06/02/21        Page 1 of 2




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


             In re:                                                         Chapter 11

             ALAMO DRAFTHOUSE CINEMAS                                       Case No. 21-10474 (MFW)
             HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                     1
                                           Debtors.
                                                                            Ref. Docket Nos. 313, 436, 472, 473, 474 & 512

                  SCHEDULING ORDER FOR CANTERA CROSSING CONTESTED MATTER

                      Upon consideration of the Certification of Counsel Regarding Revised Briefing Schedule

         and Rescheduled Hearing Date;2 and upon review of such certification, the Limited Objection to

         Debtors’ Motion to Approve the Sale of All or Substantially All of the Debtors’ Assets Free and

         Clear of All Encumbrances [D.I. 313] (the “La Cantera Objection”), the Debtors’ response to

         the La Cantera Objection [D.I. 472], the Debtors’ Motion for Entry of an Order Authorizing the

         Debtors to Reject the Declaration of Protective Covenants and Common Area Maintenance

         Agreement [D.I. 473] (the “Rejection Motion”), and the Joinder to Debtors’ Response to the

         Cantera’s Limited Sale Objection [D.I. 474] (the “Joinder” and together with the La Cantera




         1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
                Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
                (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
                (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
                Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
                (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
                Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
                (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
                Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
                Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
                Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
                Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
                Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the
                Certification of Counsel.
28181526.1
                       Case 21-10474-MFW         Doc 514      Filed 06/02/21       Page 2 of 2




        Objection and Rejection Motion, the “Cantera Crossing Contested Matter”); and good and

        sufficient cause appearing therefor,

                IT IS HEREBY ORDERED that:

                1.      The deadline for La Cantera Crossing Retail, LLC and La Cantera Development

        Company (together, “Cantera Crossing”) to respond to the Rejection Motion and Joinder shall

        be July 13, 2021 at 4:00 p.m. (ET).

                2.      The deadline for the Debtors and the Purchaser (collectively with Cantera Crossing,

        the “Parties”) to file any reply shall be July 20, 2021 at 4:00 p.m. (ET).

                3.      The Court shall conduct a hearing on the Cantera Crossing Contested Matter on

        July 27, 2021 at 10:30 a.m. (ET).

                4.      Counsel for the Debtors shall immediately notify Chambers upon the settlement,

        dismissal, or other resolution of this contested matter and shall file with the Court appropriate

        documentation of such resolution as soon thereafter as is feasible.

                5.      Notwithstanding this Order, the Parties’ rights, defenses, and arguments related to

        the Cantera Crossing Contested Matter are otherwise preserved.

                6.      The briefing deadlines and provisions contained in this Scheduling Order may be

        further extended or modified by the Court by consent of the parties pursuant to stipulation, which

        stipulation must be filed with the Court under certification of counsel.

                7.      The Debtors shall serve this Scheduling Order on the Purchaser and Cantera

        Crossing within five (5) business days after the entry of this Order.




         Dated: June 2nd, 2021                               MARY F. WALRATH
         Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
28181526.1

                                                         2
